This is a companion case to Ex parte S.C. Scales, cause No. 19641, opinion this day handed down. (Page 636 of this volume). The facts herein show the killing of a man named Frank Moody, and the statement of the relator evidences his criminal connection therewith, and in our opinion the proof is evident that a capital offense has been committed, leading a well-guarded and dispassionate judgment to the conclusion that the accused is the guilty agent; and that he would probably be punished capitally if the law is administered. See Ex parte Peddy, 118 Tex.Crim. Rep., 42 S.W.2d 605.
The judgment of the trial court is affirmed.
Affirmed.